Citation Nr: 9930458	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95 - 21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971, including a tour of duty in the Republic of 
Vietnam from August 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

This case was previously before the Board in April 1997, and 
was Remanded to the RO for additional development of the 
medical and other evidence of record.  The requested actions 
have been satisfactorily completed, and the case is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The clinical and other data establish that the veteran's 
service-connected post-traumatic stress disorder (PTSD) is 
currently productive of occupational or social impairment 
sufficient to reasonably warrant the assignment of a 30 
percent rating under the criteria in effect prior to or after 
November 7, 1996.


CONCLUSION OF LAW

The schedular criteria for an increased rating of 30 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.130, Diagnostic 
Code 9400 (from November 7, 1996); 4.132, Diagnostic Code 
9400 (prior to November 7, 1996).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible 
and is thus "well grounded" within the meaning of 
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an 
increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  We 
further find that the facts relevant to the issue on 
appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a) (West 1991).  In that 
connection, we note that the veteran has been afforded 
a personal hearing before the undersigned Member of the 
Board sitting at Cleveland, Ohio, and that he underwent 
comprehensive VA psychiatric examinations in connection 
with his claim in August 1994 and in July 1997.  On 
appellate review, the Board sees no areas in which 
further development might be productive.


I.  Evidence

The veteran's service medical and administrative records show 
that he served as a Light Weapons Infantryman in the Republic 
of Vietnam from August 1969 to May 1970; that he received the 
Combat Infantryman Badge; and that he received the Purple 
Heart Medal for fragment wounds to the right shoulder, neck, 
and right side of the face.

The veteran's medical records show that he was hospitalized 
on numerous occasions between July 1984 and October 1993 for 
treatment of substance abuse.  Those records are confirmed on 
review of VA outpatient and inpatient treatment records of 
the veteran between March 1985 and October 1993.  However, an 
entry dated in June 1993 shows that the veteran was being 
referred for evaluation of PTSD.  The veteran underwent 
detoxification in October 1993, and thereafter continued 
treatment in an alcohol rehabilitation program until May 
1995, when 
his treatment program ended.  In September 1993, he was 
referred for a Vocational Rehabilitation training program 
under Chapter 31 and began receiving benefits.

The veteran's original claim for PTSD was received at the RO 
in January 1994.

A report of VA psychiatric examination, conducted in August 
1994, cited the veteran's history of a troubled childhood and 
adolescence, including armed robbery and shooting of an 
individual; a prison term; long-term addiction to alcohol and 
intravenous injection of drugs.  The veteran had discontinued 
all drug use in May 1993.  Mental status examination revealed 
that he was cooperative and without signs of organicity or 
any thinking disturbance, but exhibited evasiveness when 
questioned about his past antisocial behavior.  He was 
matter-of-fact, did not try to exaggerate any complaints, but 
during questioning revealed a very severe underlying 
depression.  He expressed feelings of hopelessness because he 
had thought that his situation would get better when he 
discontinued drugs, but felt that it had not.  He further 
demonstrated survivor guilt with respect to the death of a 
friend while he himself was injured but survived.  He denied 
sleeping disturbances, but noted that he had experienced 
recent thoughts of Vietnam brought about by his exposure to 
other Vietnam veterans during group therapy.  The examining 
physician attributed most of the veteran's symptomatology to 
an anti-social personality disorder, while noting that he had 
a degree of PTSD that was manifested by some survivor guilt 
and other symptomatology that had been covered because of his 
previous use of alcohol and drug abuse.  The diagnoses 
included alcohol and cocaine abuse in remission since May 
1993; PTSD, mild; and anti-social personality disorder.  The 
veteran's Global Assessment of Functioning (GAF) score was 
55, and was expected to improve if he abstained from alcohol 
and drugs.. 

A rating decision of October 1994 granted service connection 
for PTSD, evaluated as 10 percent disabling from January 12, 
1994, the date of receipt of his claim, and the veteran 
appealed for an increased rating.   

The veteran continued treatment in an alcohol rehabilitation 
program until May 1995, when his treatment program ended.  
The veteran entered into a Work-Study program in June 1995, 
and continued in that program while attending Cuyahoga 
Community College and Ursuline College.  

At a personal hearing held in February 1997 before the 
undersigned Member of the Board sitting at Cleveland, Ohio, 
the veteran testified about his experiences in service; his 
prior history of substance abuse; and indicated that he was 
currently attending school under a VA Vocational 
Rehabilitation program while also engaging in work under a VA 
work-study program.  He stated that he tried to avoid 
discussions of Vietnam experiences by other individuals at 
the Veteran's Center, and that he had no spare time as he was 
the sole care-giver for his parents, one of whom had been 
stricken with Alzheimer's disease and the other with multiple 
strokes.  He acknowledged that he had no hobbies, no friends, 
and no relationships.  He expressed disappointment that his 
cessation of substance abuse had not caused an overall 
improvement in his life, and noted that he had been free of 
drugs since 1993.  A transcript of the testimony is of 
record.  

A report of VA psychiatric examination, conducted in July 
1997, noted that the examiner had reviewed the veteran's 
claims folder, including the transcript of the hearing held 
in November 1997.  The examiner cited the veteran's 
complaints of intrusive thoughts and occasional dreams of 
Vietnam experiences, some of which involved the veteran's 
injuries and the death of a friend.  The veteran experienced 
persistent avoidance of Vietnam memories and tried to steer 
conversation away from it.  He expressed feelings of 
detachment and estrangement from others.  He had a distinct 
restricted range of affect and difficulty staying asleep.  
His startle response was moderately exaggerated, and he 
displayed a considerable degree of suspicion.  

Mental status examination revealed that he was neat and 
clean, carried a briefcase containing school papers, and 
stated that he was attending Ursuline College.  His speech 
was clear, his mood was mildly anxious, his affect was very 
restricted in range and very constricted, and his motor 
activity was diminished.  His thought processes were relevant 
and coherent, and he noted that he had been drug-free since 
1993 and attended a 12-step program on a regular basis.  He 
evinced some element of suspicion and evasiveness, and denied 
any suicidal or homicidal ideation or genuine hallucinations.  
He had no legal problems.  He stated that he spent most of 
his time caring for his parents, with whom he lives, and he 
had no other significant relationships.  The diagnosis 
included PTSD; alcohol and drug abuse, by history; and 
personality disability, not otherwise specified.  His GAF 
score was 66, with mild to moderate symptoms.  

VA outpatient clinic records, dated from June 1997 to 
November 1998, show that the veteran continued to be seen on 
an irregular basis in the mental health clinic, and that he 
was having scheduling problems with work, school, and caring 
for his parents  It was noted that he had graduated from 
college.  He asked for help in dealing with relationship 
issues, and appeared primarily numb.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp);  
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  The evaluation of service-
connected mental disorders is based upon the resulting social 
and occupational and impairment.  The Board notes that this 
case addresses the assignment of an initial rating for 
disability following an initial award of service connection 
for PTSD.  In such cases, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disabilities at issue from the 
date of the initial rating evaluations.  Fenderson, id. 

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998)  and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of psychiatric 
disabilities, including PTSD, is based upon a General Rating 
Formula for Psychoneurotic Disorders codified under 38 C.F.R. 
Part 4, § 4.132.  Under those criteria, a 10 percent 
evaluation for PTSD is warranted where the symptomatology is 
less than that required for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment; a 30 percent 
evaluation for PTSD is warranted where there is definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "definite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9400 (in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term "definite" in  38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or with 
symptoms controlled by continuous medication will be rated as 
10 percent disabling.  Occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

The Board's review of the medical evidence in this case 
supports a finding that the veteran's symptoms of PTSD more 
nearly approximate the criteria required for a 30 percent 
evaluation.  A review of the medical evidence and the 
opinions expressed by the VA psychiatric examiners adequately 
support that finding.  While mild PTSD was diagnosed on the 
initial recent VA examination in August 1994, and it was 
noted that he suffered from a personality disorder which was 
not service-connected, he was also found to have sleep 
problems, survivor guilt, an exaggerated startle reaction, 
intrusive memories, and a severe depression which affected 
his occupational and social adaptability.  His GAF score was 
estimated as 55 in August 1994, indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  This would reasonably support an 
increase to 30 percent.  The Board does not find that the 
current medical record presents evidence of PTSD 
symptomatology which meets the schedular criteria for a 50 
percent rating, as set out above, such as experiencing panic 
attacks, having impaired judgment, etc, which would justify 
an increase to 50 percent. 

The Board further notes that on VA psychiatric examination in 
February 1997, the veteran's PTSD was manifested by intrusive 
thoughts and occasional dreams of Vietnam experiences, 
persistent avoidance of Vietnam memories, feelings of 
detachment and estrangement from others, a distinct 
restricted range of affect and difficulty staying asleep, a 
moderately exaggerated startle response, a considerable 
degree of suspicion, a mildly anxious mood, and diminished 
motor activity.  The diagnosis included PTSD; alcohol and 
drug abuse, by history; and personality disability, not 
otherwise specified.  His GAF score was 66, indicative of 
some mild symptoms or some difficulty in social, occupational 
or school functioning, but generally functioning pretty well; 
has some meaningful interpersonal relationships.  

Based upon the foregoing, the Board finds that the medical 
evidence of record reasonably supports a finding of an 
increased evaluation of  30 percent for the veteran's 
service-connected PTSD, effective January 12, 1994.  

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable due to his service-
connected PTSD.  There is no competent medical evidence in 
the record stating that the veteran is unemployable due to 
service-connected disability, or that vocational 
rehabilitation is infeasible, and the veteran has not 
indicated that he is unable to obtain employment due to 
service-connected disability.  Nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown, 8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issues of benefit 
entitlement under the provisions of  38 C.F.R. Part 4, 
§§ 4.16(b) (1998).  


ORDER

An increased rating of  30 percent for PTSD is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


		
	F.   JUDGE   FLOWERS 
	Acting Member, Board of Veterans' Appeals

 

